Citation Nr: 1203725	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increase in the "staged" (20 percent for right hip and 10 percent for left hip prior to December 15, 2008 and a combined 40 percent from that date) ratings for bilateral hip psoriatic arthritis with liver steatosis (to include the underlying matter of whether secondary service connection for right total hip replacement (THR) is warranted).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1995 to March 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the San Diego, California RO.  In June 2010 the Board remanded the case for additional development.

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  At the outset the Board notes that that there has not been compliance with its June 2010 remand instructions and development in the matter at hand remains incomplete.

First, the RO (via the AMC) sent the Veteran a letter requesting that he identify all providers of evaluation and/or treatment he received for his hips and liver steatosis since April 2005; he did not respond.  The Board's remand had advised the Veteran of the provisions of 38 C.F.R. § 3.158(a) and instructed the RO/AMC to readjudicate the claim on the merits if the development was completed or to dismiss the claim in accordance with 3.158(a) (if a year passed without the Veteran's response to the RO's request for the information/releases).  In the October 2011 supplemental statement of the case (SSOC) the RO/AMC noted that the Veteran had not responded/cooperated in identifying and securing the information sought; however, the claim was nonetheless readjudicated on the merits.  The Board notes that, based on what transpired after the request for identifying information and releases, the proper course of action was dismissal under 38 C.F.R. § 3.158(a) (due to the Veteran's non-compliance).  Merits adjudication was improper because development necessary for such adjudication was incomplete.  

Notably, the Board requested that two VA examinations be conducted after the evidentiary development was completed; however, without the records requested (due to the Veteran's noncompliance) the examinations (conducted in August 2011) were inadequate because the opinions offered were based on an incomplete factual background.    

Furthermore, the Board directed the RO/AMC to make a determination as to whether the Veteran's right THR should be service-connected.  In the SSOC the RO/AMC noted that the August 2011 VA examiner opined that the Veteran's right THR was at least as likely as not related to his service-connected psoriatic arthritis of the hips.  However, the RO/AMC did not adjudicate whether the Veteran's right THR should be service connected (with assignment of "staged" ratings under Code 5054 (for hip replacement) which would logically flow from such award).  

Additionally, the Board's remand instructed the RO/AMC to consider whether a separate rating was warranted for liver steatosis/residuals of service-connected liver damage.  The August 2011 VA examination found that one of the Veteran's four liver function tests was abnormally elevated (an indication of residual liver damage).  The SSOC noted that examination, but did not address the applicability of the criteria for rating disabilities of the liver (under analogous criteria, such as Code 7312 for cirrhosis).  
In summary, proper merits adjudication of the increased rating claim is not possible without completion of the preliminary development sought.  Because (based on the action of the RO/AMC the Veteran may have a misconception about the consequences (under 38 C.F.R. § 3.158(a)) of a failure to cooperate with a request for pertinent evidence, he must be afforded another opportunity to cooperate.  

The Veteran is again advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within a year after the date of request the claim will be dismissed as abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should again ask the Veteran to identify the providers of any and all evaluation and/or treatment he has received for left and right hip disability, as well as liver steatosis, since April 2005, and to provide any releases necessary for VA to secure records of private treatment/evaluations, to specifically include the providers of the treatment he received in connection with(and follow-up to) his July 2006 collision that "aggravated" his "hip condition" , and the complete records pertaining to any related insurance or Workman's Compensation claims), and the records pertaining to his right THR replacement in apparently 2008, (including all pre-surgery consultation reports and any follow-up therapy/treatment reports).  

The RO must secure for association with the claims file the complete clinical records from all sources identified.  If any provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the records are received.
If he does not respond within a year dismiss the claim under 38 C.F.R. § 3.158(a). 

If (and only if) he responds with all information and releases sought, proceed to the further development sought below.  

2. Consider whether the Veteran's service-connected bilateral hip psoriatic arthritis warrants a separate rating for the liver steatosis/damage component of the disability (by analogy to an appropriate code for rating liver disability); if further development (e.g., for records, examination, medical opinion) is necessary to properly address the matter, arrange for such development .  

3. Develop fully and adjudicate the matter of service connection for right THR, and if awarded, rate such disability.  If not, advise the Veteran of his appellate rights in the matter.    

4.  Re-adjudicate the claim for increase (applying 38 C.F.R. § 3.158(a) if appropriate).  If any portion remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

